DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 5/8/2020.
 	Claims 1-19 are presented for examination.


Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 5/8/2020 has been considered. 



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DaCunha et al. (US20130127390).

Claim 1. An oilfield management system (Fig. 2, ABSTRACT), comprising:
one or more devices for measuring working condition of an oil well installed on one or more oil wells respectively for measuring working conditions of the one or more oil wells (Figs. 2-4, Monitoring Device 100, Position Sensors, [0060]), the working conditions of the oil well at least comprise indicator diagram of the oil well (Fig. 8, [0014]);
one or more remote transmission units (Fig. 2), each of the remote transmission units receives the working conditions of the one or more oil wells measured by one or more of the devices for measuring working condition of the oil well (Fig. 2, [0049]-[0050]);
and a server, which determines status of the one or more oil wells according to the working conditions of the one or more oil wells received from the one or more remote transmission units, the one or more oil wells being managed according to the status of the one or more oil wells (Fig. 2, [0050]).

Claim 2. The oilfield management system according to Claim 1.
wherein the one or more devices for measuring working condition of the oil well detect ON/OFF status of an oil well, and transmit the detected ON/OFF status to remote transmission unit (Fig. 4, [0060]).

Claim 3. The oilfield management system according to Claim 1, wherein the remote transmission unit comprises: a first wireless transmission module, which communicates with the one or more devices for measuring working condition of the oil well ([0050] and [0068]);
wherein the remote transmission unit transmits the working conditions of the oil wells received from the one or more devices for measuring working condition of the oil well to the server, maintenance staff, or administrators via wired or wireless means ([0050]).

Claim 4. The oilfield management system according to Claim 3, wherein the oilfield management system further comprises a wireless base station, and the remote transmission unit further comprises a second wireless transmission module, the remote transmission unit communicates with the wireless base station via the second wireless transmission module, and transmits the working condition of the oil wells to the wireless base station, the wireless base station transmits the working condition of the oil well received from the one or more remote transmission units to the server, maintenance staff, or administrators via wired or wireless means ([0050] and [0068]).

Claim 5. The oilfield management system according to Claim 1, wherein the server determines the status of the one or more oil wells based on comparison from historical indicator diagrams and/or standard indicator diagrams of the one or more oil wells, and produces an alarm and maintenance suggestion (Abstract and [0028]).

Claim 7. The oilfield management system according to Claim 5, wherein the server predicts a component where malfunction might occur in an oil well within the one or more oil wells, and predicts the time when the malfunction occurs; or the server determines a possible cause of the malfunction in an oil well within the one or more oil wells, and determines the time when the malfunction occurs (ABSTRACT).

Claim 8. The oilfield management system according to Claim 1 further comprises one or more remote control units which are installed on the one or more oil wells, the remote control unit comprises a third wireless communication module and a control module, the third wireless communication module receives administration command and the control module executes the administration command [0071].

Claim 9. The oilfield management system according to Claim 8 further comprises	a portable oil well maintenance device, comprising: a seventh wireless module configured to communicate with the device for measuring an indicator diagram of an oil well and/or the signal transmitter ([0050] and [0068]);
and a calibration module configured to calibrate the device for measuring an indicator diagram of an oil well and/or the signal transmitter (ABSTRACT).

Claim 10. A method for oilfield management (Figs. 2 and 6), the oilfield comprises one or more oil wells, one or more devices for measuring working condition of an oil well are installed on the one or more oil wells respectively (Figs. 2-4, Monitoring Device 100, Position Sensors, [0060]), the method comprises the following steps: measuring working conditions of the one or more oil wells, the working conditions of oil wells at least comprise an indicator diagram of an oil well (Fig. 8, [0014]);
receiving the measured working conditions of the one or more oil wells via wireless means, and forwarding the measured working conditions to a server ([0050] and [0068]); determining status of the one or more oil wells according to the working conditions of the one or more oil wells (ABSTRACT);
and managing the one or more oil wells according to the status of the one or more oil wells (ABSTRACT).

Claim 11. The method for oilfield management according to Claim 10, further comprises: detecting ON/OFF status of oil wells (Fig. 4, [0060]).

Claim 12. The method for oilfield management according to Claim 10 further comprises:
transmitting the received working conditions of oil wells to server, maintenance staff, or administrators via wired or wireless means ([0050]).

Claim 13. The method for oilfield management according to Claim 10, further comprises: transmitting the received working condition of the one or more oil wells to a wireless base station ([0050] and [0068]);
and the wireless base station transmitting the working conditions of oil wells to the server, maintenance staff, or administrators via wired or wireless means ([0050] and [0068]).

Claim 14. The method for oilfield management according to Claim 10, further comprises determining status of the one or more oil wells according to comparison with a historical indicator diagram and/or a standard indicator diagram of the one or more oil wells, and producing an alarm and/or maintenance suggestion (Abstract and [0028]).

Claim 16. The method for oilfield management according to Claim 18, further comprises predicting a component where malfunction might occur in an oil well within the one or more oil well, and predicting the time when the malfunction occurs (ABSTRACT);
 or determining a possible cause for the malfunction in an oil well within the one or more oil wells, and determining the time when the malfunction occurs (ABSTRACT).

Claim 17. The method for oilfield management according to Claim 10, further comprises executing administration command from the server or an administrator [0071].

Claim 18. The method for oilfield management according to Claim 10, further comprises
calibrating the device for measuring the indicator diagram of an oil well by using portable oil well maintenance device via wireless means (ABSTRACT).

Claim 19. An oilfield management system comprises: one or more devices for measuring an indicator diagram of an oil well, which are installed between the wireline hanger and the square clamp of one or more oil wells respectively (Fig. 3);
one or more signal transmitters which are mounted on the one or more oil wells respectively (Figs. 2 and 8, , [0014]);
one or more remote transmission units, each of the remote transmission units receives the indicator diagram of an oil well measured by one or more of the devices for measuring indicator diagrams of an oil well ([0050] and [0068]);
and a server, which determines status of the one or more oil wells according to the indicator diagram of an oil well received by the one or more remote transmission units (Fig. 2, [0049]-[0050]);
wherein responding to starting position and/ending position of each period of the indicator diagram, the one or more signal transmitters transmit a signal to the corresponding device for measuring the indictor diagram of an oil well and enable the corresponding device for measuring indicator diagrams of an oil well to start the measurement of indicator diagrams of an oil well ([0059]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DaCunha et al. (US20130127390).

Claim 6. DaCunha teaches the oilfield management system according to Claim 5. But fails to specifically disclose wherein the server further elevates alarm level and/or informs administrators when the alarm and/or maintenance suggestion are not handled in a timely manner.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide reminder alarms to help prevent untimely outages.
  
Claim 15. DaCunha teaches the method for oilfield management according to Claim 18 But fails to specifically disclose elevating the alarm level and/or informing administrators when the alarm and/or maintenance suggestion are not handled in a timely manner.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide reminder alarms to help prevent untimely outages.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8 and 13 of U.S. Patent No. 10,316,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader (see below).

Instant Application Claims

Patent  10,316,651 Claims
1
taught by
1
2
taught by
2
3
taught by
3
4
taught by
4
5
taught by
1
6
taught by
6
7
taught by
7
8
taught by
8
9
taught by
13
10
taught by
1
11
taught by
2
12
taught by
3
13
taught by
4
14
taught by
1
15
taught by
6
16
taught by
1
17
taught by
8
18
taught by
13
19
taught by
1





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Karr et al. (US 20080208475) discloses a similar monitoring system..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827